Name: 2009/248/EC: Commission Decision of 18 March 2009 amending Decision 2008/185/EC as regards the animal health conditions for trade in pigs between Member States or regions thereof which are free of AujeszkyÃ¢ s disease (notified under document number C(2009) 1687) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  economic geography;  means of agricultural production;  health;  animal product;  agricultural policy;  trade policy
 Date Published: 2009-03-19

 19.3.2009 EN Official Journal of the European Union L 73/22 COMMISSION DECISION of 18 March 2009 amending Decision 2008/185/EC as regards the animal health conditions for trade in pigs between Member States or regions thereof which are free of Aujeszkys disease (notified under document number C(2009) 1687) (Text with EEA relevance) (2009/248/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Article 10(2) thereof, Whereas: (1) Directive 64/432/EEC provides criteria for approving a Member State or region thereof as being free of certain contagious diseases, including Aujeszkys disease. That Directive also provides that the additional guarantees, general or specific, which may be required in intra-Community trade in relation to those Member States and regions, are to be laid down in accordance with the procedure set out therein. (2) Annex I to Commission Decision 2008/185/EC of 21 February 2008 on additional guarantees in intra-Community trade of pigs relating to Aujeszkys disease and criteria to provide information on this disease (2) lists Member States or regions thereof which are free of Aujeszkys disease and where vaccination is prohibited. (3) Decision 2008/185/EC also lays down the additional guarantees relating to that disease for movements of pigs between Member States. Those additional guarantees are linked to the disease-status of the concerned Member States or regions thereof. (4) The experience in implementing those guarantees has shown that it is necessary to clarify that the movement of pigs between Member States or regions thereof, which are free of Aujeszkys disease and where vaccination is prohibited and which are listed in Annex I to Decision 2008/185/EC, does not require any additional guarantees. (5) Decision 2008/185/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2008/185/EC is amended as follows: 1. in Article 1, the introductory phrase is replaced by the following: Pigs intended for breeding or production, dispatched to Member States or regions thereof which are free of Aujeszkys disease and which are listed in Annex I must come from a Member State or region thereof listed in that Annex or must comply with the following additional conditions:; 2. in Article 2, the introductory phrase is replaced by the following: Pigs intended for slaughter, dispatched to Member States or regions thereof which are free of Aujeszkys disease and which are listed in Annex I must come from a Member State or region thereof listed in that Annex or must comply with the following additional conditions:. Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 March 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) OJ L 59, 4.3.2008, p. 19.